609 F.2d 273
UNITED STATES of America, Plaintiff-Appellee,v.Roger Freeman GLENN, Defendant-Appellant.
No. 79-5113.
United States Court of Appeals,Sixth Circuit.
Submitted Oct. 4, 1979.Decided Nov. 14, 1979.

David H. Miller, Walter L. Baumgardner, Troy, Mich., for defendant-appellant.
James K. Robinson, U. S. Atty., Robert F. Helfand, Asst. U. S. Atty., Detroit, Mich., for plaintiff-appellee.
Before EDWARDS, Chief Judge, KEITH, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Defendant-appellant appeals from his jury conviction for escape, in violation of 18 U.S.C. § 751(a) (1976).  Appellant had pled guilty to three counts of interstate transportation of counterfeit securities and had been sentenced to two months, plus three years' probation.  He began serving his two-month sentence at the Genessee County jail, a designated place for holding federal prisoners.  On a day shortly after serving one month of his two-month sentence, while acting as a trusty at the booking desk, where he was close to prisoner files, he secured his release from the sergeant in charge by presenting an altered federal release form with his name on it.


2
The facts in relation to this case were tried to a jury after the District Judge denied a defense motion for entrapment instruction.  We find no error in the denial of that motion and on review of the trial record, find evidence from which the jury could have found that appellant violated 18 U.S.C. § 751(a) (1976).


3
The judgment of conviction is affirmed.